Title: From John Adams to Benjamin Waterhouse, 27 February 1817
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy Feb 27th 1817

Are the works of Apuileus in Harvard College Library or in any other collection in America Have you read his Metamorphosis which he calls his Ass of Gold, his Assinus Aureus, or Asinus Runi.” Among these novels, fables, tales or whatever you please to call them, is his Amours of Cupid and Psyche. Have you read Molier’s Psyche? Have read La Fontaines Psyche? Have you seen a splendid translation of Apuileus’s Psyche into french with thirty drawings of Raphael With all the exquisite Scenes of the Loves of Cupid and Psyche? The immortal Raphael could paint Cupid and Psyche, in the very Act of Love, much better than he did, the Creation; more phylosophically, more physically, more Theologically, more piously, more politically; nay even more graphically.
This Apuleus was a might Character. It was pretended that he wrought Miracles; and his Pagan Disciples had the impudence to compare them to those of Jesus and the Apostles.
Have you read the Commentaries of Beroaldus, of Steweehius, of Colvius, of Elmenhorsius, of Woverius, and of Pricæius, on the Writings of Apuleus?
God is a Spirit, and those who worship him, Should worship him in Spirit: not in Homer, Virgil, Milton, Raphael or Michael Angelo, Tassa, Arisosto or Dante,

John Adams.